[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as MK
Menlo Property Owner, L.L.C. v. Summit Cty. Bd. of Revision, Slip Opinion No. 2018-Ohio-
4304.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-4304
  MK MENLO PROPERTY OWNER, L.L.C., APPELLANT, v. SUMMIT COUNTY
                       BOARD OF REVISION ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as MK Menlo Property Owner, L.L.C. v. Summit Cty. Bd. of
                    Revision, Slip Opinion No. 2018-Ohio-4304.]
Taxation—Real-property valuation—Board of Tax Appeals failed to consider
        property owner’s appraisal evidence—Decision of Board of Tax Appeals
        vacated and cause remanded.
     (No. 2017-0064—Submitted July 17, 2018—Decided October 25, 2018.)
    APPEAL from the Board of Tax Appeals, Nos. 2015-1845, 2015-1869, and
                                        2015-1870.
                                  __________________
        Per Curiam.
        {¶ 1} Because the Board of Tax Appeals (“BTA”) did not fully consider the
appraisal evidence presented by appellant, MK Menlo Property Owner, L.L.C., we
vacate the decision of the BTA and remand the cause for further proceedings on the
                             SUPREME COURT OF OHIO




authority of Terraza 8, L.L.C. v. Franklin Cty. Bd. of Revision, 150 Ohio St.3d 527,
2017-Ohio-4415, 83 N.E.3d 916, and Spirit Master Funding IX, L.L.C. v. Cuyahoga
Cty. Bd. of Revision, ___ Ohio St.3d ___, 2018-Ohio-4302, ___ N.E.3d ___. On
remand, the parties shall not be permitted to present new evidence. See Bronx Park
S. III Lancaster, L.L.C. v. Fairfield Cty. Bd. of Revision, ___ Ohio St.3d ___, 2018-
Ohio-1589, ___ N.E.3d ___, ¶ 13.
                                                                   Decision vacated
                                                               and cause remanded.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE,
and DEGENARO, JJ., concur.
                               _________________
       Stephen Swaim, for appellant.
       Brindza, McIntyre & Seed, L.L.P., David A. Rose, Robert A. Brindza,
Daniel McIntyre, and David H. Seed, for appellee Tallmadge City School District
Board of Education.
                               _________________




                                         2